UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 25, 2013 NEW SOURCE ENERGY PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 001-35809 38-3888132 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 914 North Broadway, Suite 230 Oklahoma City, Oklahoma 73102 (405) 272-3028 (Address of Principal Executive Offices, Including Zip Code) Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On June 25, 2013, New Source Energy Partners L.P., a Delaware limited partnership (the “Partnership”) entered into a Second Amendment (the “Second Amendment”) to its Credit Agreement, dated as of February 13, 2013, by and among the Partnership, as borrower, Bank of Montreal, as administrative agent for the lenders party thereto (the “Administrative Agent”), and the other lenders party thereto (the “Credit Agreement”). The Second Amendment (i)adds two lenders under the Credit Agreement, and (ii)increases the Partnership’s borrowing base under the Credit Agreement from $60 million to $75 million. The foregoing description of the Second Amendment is not complete and is qualified in its entirety by reference to the full text of the Second Amendment, which is filed as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference. Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information set forth under Item 1.01 of this report concerning the Second Amendment is incorporated herein by reference. Item7.01 Regulation FD Disclosure. On June 26, 2013, the Partnership issued a press release announcing the increase in its borrowing base under the Credit Agreement as described in Item 1.01 of this report. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. The information furnished pursuant to this Item 7.01, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 and will not be incorporated by reference into any filing under the Securities Act of 1933 unless specifically identified therein as being incorporated therein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Second Amendment to Credit Agreement, dated as of June 25, 2013, by and among the Partnership, as borrower, Bank of Montreal, as administrative agent, Associated Bank, N.A., as syndication agent, and the other lenders party thereto. Press release dated June26, 2013 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. New Source Energy Partners L.P. By: New Source Energy GP, LLC , its general partner Dated: June 28, 2013 By: /s/ Kristian B. Kos Name: Kristian B. Kos Title: President and Chief Executive Officer -3-
